Carter, J.,
dissenting.
'This is a case of first impression in Nebraska and on which there is a division of authority in other jurisdictions. I quite agree that an heir’s distributive share of the personal estate may be applied by the administrator or executor in payment of a debt due the estate by such heir. The reason is that the personal estate passes to the administrator or executor, and, while it is in the possession of such administrator or executor, he may retain a sufficient amount of a devisee’s share in the personal property to satisfy his claim against him. It is this situation that gives rise to the use of the term “retainer.” But the title to the real estate passes directly to the heir immediately upon the death of the decedent. Such real estate or the proceeds thereof is never in the hands of the administrator or executor and consequently there is nothing for him to “retain.” In my judgment the better rule is that, where an heir is indebted to the estate of his ancestor, neither the heir’s distributive share of the real estate of such ancestor nor the proceeds of a sale thereof in the hands of an administrator or executor is chargeable with such indebtedness, which should be collected in the same manner as other debts due the estate.
The necessary effect of the majority opinion is to add to the plain provisions of our statute governing the descent of real estate, by judicial fiat, conditions and exceptions never enacted by the legislature or contemplated by it.
I am authorized to say that Mr. Justice .Eberly, though not participating in the decision of this case, concurs in the propositions of law stated in this dissent.
Day, J., concurs in the foregoing dissent.